Case 1:19-cv-01974-TNM Document 44-2 Filed 09/06/19 Page 1 of 5




                 EXHIBIT B
     Case 1:19-cv-01974-TNM Document 44-2 Filed 09/06/19 Page 2 of 5   1


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2

 3      Donald J. Trump,               ) Civil Action
                                       ) No. 19-CV-2173
 4                        Plaintiff,   )
                                       ) MOTION HEARING
 5     vs.                             )
                                       ) Washington, DC
 6     Committee on Ways and Means,    ) July 29, 2019
       et al.,                         ) Time: 4:00 p.m.
 7                                     )
                          Defendants. )
 8     ___________________________________________________________

 9                     TRANSCRIPT OF MOTION HEARING
                                HELD BEFORE
10                 THE HONORABLE JUDGE CARL J. NICHOLS
                       UNITED STATES DISTRICT JUDGE
11     ____________________________________________________________

12                            A P P E A R A N C E S

13     For the Plaintiff:          William S. Consovoy
                                   CONSOVOY McCARTHY, PLLC
14                                 1600 Wilson Blvd.
                                   Suite 700
15                                 Arlington, VA 22209
                                   (703) 243-9423
16                                 Email: Will@consovoymccarthy.com

17     For Defendant
         U.S. House of Rep.:       Douglas N. Letter
18                                 Brooks McKinly Hanner
                                   Josephine T. Morse
19                                 Megan Barbero
                                   Todd Barry Tatelman
20                                 Sally Clouse
                                   U.S. HOUSE OF REPRESENTATIVES
21                                 Office of General Counsel
                                   219 Cannon House Office Building
22                                 Washington, DC 20515
                                   (202) 225-9700
23                                 Email: Douglas.letter@mail.house.gov
                                   Email: Brooks.hanner@mail.house.gov
24                                 Email: Jodie.morse@mail.house.gov
                                   Email: Megan.barbero@mail.house.gov
25                                 Email: Todd.tatelman@mail.house.gov
                                   Email: Sarah.clouse@mail.house.gov
     Case 1:19-cv-01974-TNM Document 44-2 Filed 09/06/19 Page 3 of 5     2


 1     For Defendants
         James and Schmidt:        Andrew Stuart Amer (By Phone)
 2                                 OFFICE OF NEW YORK ATTORNEY GENERAL
                                   28 Liberty Street
 3                                 New York, NY 10005
                                   (212) 416-6127
 4                                 Email: Andrew.amer@ag.ny.gov

 5     ____________________________________________________________

 6     Court Reporter:             Janice E. Dickman, RMR, CRR, CRC
                                   Official Court Reporter
 7                                 United States Courthouse, Room 6523
                                   333 Constitution Avenue, NW
 8                                 Washington, DC 20001
                                   202-354-3267
 9
                                      *   *   *
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-01974-TNM Document 44-2 Filed 09/06/19 Page 4 of 5             3


 1                 THE COURTROOM DEPUTY:      Civil action 19-2173.       Donald

 2     J. Trump versus Committee on Ways and Means, United States

 3     House of Representatives, et al.

 4                 Counsel, please come forward and identify yourselves

 5     for the record.

 6                 MR. CONSOVOY:    Good afternoon.     Your Honor.      Will

 7     Consovoy appearing on behalf of the plaintiff.

 8                 THE COURT:    Mr. Consovoy, good afternoon.

 9                 MR. LETTER:    Good afternoon, Your Honor.          Douglas

10     Letter, general counsel of the House of Representatives.             And I

11     have with me today Deputy General Counsel Todd Tatelman,

12     Associate General Counsel Megan Barbero, Associate General

13     Counsel Josephine Morse, Assistant General Counsel Brooks

14     Hanner and Assistant General Counsel Sally Clouse.

15                 THE COURT:    Good afternoon, Mr. Letter.

16                 MR. LETTER:    Thank you.

17                 THE COURT:    We're obviously here on Plaintiff Trump's

18     emergency application for relief under the All Writs Act.

19                 MR. AMER:    Your Honor --

20                 THE COURT:    Oh, yes.    Thank you.

21                 MR. AMER:    Yes.   Good afternoon, Your Honor.        Andrew

22     Amer for the New York Attorney General and the Commissioner for

23     New York State Department of Taxation and Finance.

24                 THE COURT:    Thank you, Mr. Amer.      Appreciate you

25     appearing by teleconference.       We received your letter and I'll
     Case 1:19-cv-01974-TNM Document 44-2 Filed 09/06/19 Page 5 of 5       47


 1     would be happy to do so.

 2                 THE COURT:    Thank you.

 3                 MR. CONSOVOY:    Thank you for your time, Your Honor.

 4                 THE COURT:    Mr. Letter, do you want to respond very

 5     briefly?

 6                 MR. LETTER:    Thank you, Your Honor.      I just want to

 7     redirect your attention.       I said it before, but just to make

 8     sure, the most recent case in this circuit is Rangel, 2015,

 9     Judge Henderson, Judge Tatel, and I think it was Judge Wilkins,

10     and they make quite clear that it's the type of act, it's not

11     looking into the purpose.       And I know that language is in

12     Eastland, but if you look at what Eastland did, the

13     Court there, seems to me, is much more -- the whole doctrine is

14     much more consistent with this.        And as I say, because

15     otherwise what you would be doing is what Mr. Consovoy is

16     asking here, which is, I think, totally inconsistent with what

17     the framers intended.

18                 The House would be hauled into court against its will

19     and a decision, a legal decision would be made that the House

20     did not seek and does not want.        If the House wants a court

21     ruling on that, it will take steps and then it could be heard.

22                 But I cannot emphasize enough the framers did not

23     intend judiciary to be able to haul Congress into court and

24     issue a decision against it that Congress does not seek or

25     want.
